DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 11-12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2021/0168404 A1) in view of Hattori (US 2015/0201202 A1).
Consider claim 1, Lim teaches a method implemented in a decoder, the method comprising: receiving, by a receiver of the decoder, a bitstream including a first slice of a coded image ([0178] – [0180]), wherein the coded image is associated with a picture parameter set (PPS) in the bitstream (the video encoding apparatus stores picture splitting information and information about the independence of tiles constituting the picture in a PPS, stores tile id information in a tile header, and transmits the information to the video decoding apparatus. [0203].  [0210] – [0213]), and parsing, by a processor of the decoder from the PPS, a list of identifiers (IDs) explicitly signaled in the PPS ([0203]. The tile header according to the first embodiment includes a corresponding tile id (tile_id). [0210] – [0213]).
However, Lim does not explicitly teach the first slice is associated with a slice header in the bitstream; parsing, by the processor, a first ID from the slice header of the first slice, wherein the first ID matches one of the IDs in the list of IDs in the PPS; determining, by the processor, a list of tiles coded in the first slice based on the first ID; and decoding, by the processor, the first slice to generate a reconstructed sub-image of the coded image.
Hattori teaches the first slice is associated with a slice header in the bitstream (the slice header of the slice including tiles to be decoded is analyzed and coding parameters to be used in the decoding of the tiles are decoded. The slice header includes slice_segment_address to indicate a location of each slice in a picture.  [0118].  Since the slice header includes information to indicate a location of each slice in a picture, the first slice is associated with a slice header); parsing, by the processor, a first ID from the slice header of the first slice (the slice header of the slice including tiles to be decoded is analyzed and coding parameters to be used in the decoding of the tiles are decoded. The slice header includes slice_segment_address to indicate a location of each slice in a picture.  [0118].  The slice_segment_address is considered to be a first ID that indicate the location of the first slice), wherein the first ID matches one of the IDs in the list of IDs in the PPS (In step S705, the slice header of the slice including tiles to be decoded is analyzed and coding parameters to be used in the decoding of the tiles are decoded. The slice header includes slice_segment_address to indicate a location of each slice in a picture. By checking the location of each slice in the picture and the information on the division into tiles described in PPS analyzed in step S701, it is possible to calculate the relationship between the coded slice data and the tiles to determine which tile in the slice is to be decoded. For example, in FIG. 2, it is possible to indicate, by calculation, that the start position of the slice #3 corresponds to the tile #9. In the example illustrated in FIG. 6, it is possible to indicate, by calculation, that the second tile (tile #10) in the slice #3 is a tile to be decoded. Furthermore, entry_point_offset is decoded from the slice header to acquire the offset indicating the offset of each coded data of the tile to access.  [0118]); determining, by the processor, a list of tiles coded in the first slice based on the first ID ([0118] – [0120] and Fig. 7); and decoding, by the processor, the first slice to generate a reconstructed sub-image of the coded image ([0118] – [0122] and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of parsing a first ID from the slice header of the first slice and the first ID matches one of the IDs in the list of IDs in the PPS because such incorporation would allow access coded data of any tile without decoding coded data of a slice that does not include any tile to be decoded.  [0025].
Consider claim 3, Lim teaches the coded image contains a plurality of tiles (A video is composed of a plurality of pictures, and each picture is split into a plurality of slices or tiles and compressed.  [0174].), and wherein each of the plurality of tiles contains a unique tile ID (the video encoding apparatus stores picture splitting information and information about the independence of tiles constituting the picture in a PPS, stores tile id information in a tile header, and transmits the information to the video decoding apparatus.  [0203].  [0210] – [0213], [0219]).
Consider claim 4, Lim teaches each of the unique tile IDs for the plurality of tiles in the coded image increase in raster scan order ([0187], [0294], [0304]).
Consider claim 5, Lim teaches each of the unique tile IDs for the plurality of tiles in the coded image increase monotonously in raster scan order ([0187], [0294], [0304]).
Consider claim 6, Lim teaches the first slice includes one or more tiles that are a subset of the plurality of tiles in the coded image ([0045]. [0177], [0185], and [0210] – [0213]), wherein the one or more tiles are each associated with a tile ID ([0210] – [0213]), wherein each of the one or more tiles includes one or more coding tree units (CTUs) containing sub-image data, and wherein each CTU is addressed based on the tile containing the CTU ([0252], [0258] – [0268]).
Consider claim 8, Lim teaches tile IDs for the plurality of tiles in the coded image are the list of IDs explicitly signaled in the PPS ([0210] – [0213]).
Consider claim 11, Hattori teaches forwarding, by the processor, the reconstructed sub-image toward a display as part of a reconstructed video sequence ([0025], [0073], [0112], [0114], and [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of parsing a first ID from the slice header of the first slice and the first ID matches one of the IDs in the list of IDs in the PPS because such incorporation would allow access coded data of any tile without decoding coded data of a slice that does not include any tile to be decoded.  [0025].
Consider claim 12, Lim teaches a method implemented in an encoder ([0175]), the method comprising: partitioning, by a processor of the encoder, an image into a plurality of slices (split a picture into slices.  [0177]); encoding, by the processor, the plurality of slices ([0174] – [0178]); encoding, by the processor, a list of identifiers (IDs) in a picture parameter set (PPS) ([0203] and [0210] – [0213]); and transmitting, by a transmitter, a bitstream including the slice header, the PPS, and the first slice toward a decoder ([0178], [0203], and [0283]).
However, Lim does not explicitly teach partitioning, by the processor, the plurality of slices into a plurality of tiles; encoding, by the processor, a first ID associated with a first slice into a slice header of the first slice, wherein the first ID matches one of the IDs in the list of IDs in the PPS.
Hattori teaches partitioning, by the processor, the plurality of slices into a plurality of tiles ([0069] and [0079]); encoding, by the processor, a first ID associated with a first slice into a slice header of the first slice, wherein the first ID matches one of the IDs in the list of IDs in the PPS ([0098] – [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of parsing a first ID from the slice header of the first slice and the first ID matches one of the IDs in the list of IDs in the PPS because such incorporation would allow access coded data of any tile without decoding coded data of a slice that does not include any tile to be decoded.  [0025].
Consider claim 14, Lim teaches each of the plurality of tiles contains a unique tile ID (the video encoding apparatus stores picture splitting information and information about the independence of tiles constituting the picture in a PPS, stores tile id information in a tile header, and transmits the information to the video decoding apparatus.  [0203].  [0210] – [0213], [0219]).
Consider claim 15, Lim teaches each of the unique tile IDs for the plurality of tiles increase in raster scan order ([0187], [0294], [0304]).
Consider claim 16, Lim teaches each of the unique tile IDs for the plurality of tiles increase monotonously in raster scan order ([0187], [0294], [0304]).
Consider claim 17, Lim teaches the plurality of tiles are each associated with a tile ID ([0210] – [0213]), wherein each of the plurality of tiles includes one or more coding tree units (CTUs) containing sub-image data, and wherein each CTU is addressed based on the tile containing the CTU ([0252], [0258] – [0268]).
Consider claim 19, Lim teaches tile IDs for the plurality of tiles of the image are the list of IDs explicitly signaled in the PPS ([0210] – [0213]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2021/0168404 A1) in view of Hattori (US 2015/0201202 A1) and Rapaka et al. (US 2015/0016503 A1).
Consider claim 10, the combination of Lim and Hattori teaches all the limitations in claim 1 but does not explicitly teach determining entry point offsets for the one or more tiles from the slice header prior to decoding the first slice.
Rapaka teaches determining entry point offsets for the one or more tiles from the slice header prior to decoding the first slice ([0119].  See also [0113], [0116] – [0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining entry point offsets for the one or more tiles from the slice header because such incorporation would facilitate the indication locations of coded tiles within slice data of the slice.  [0113].
Allowable Subject Matter
Claims 2, 7, 9, 13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486